Downs, J.
Motion to inspect the minutes of grand jury herein is denied for the reason that this court up to this time has not acquired jurisdiction of this defendant, who the court has been informed is a fugutive from justice. The defendant herein has never been arraigned under this indictment. When the attorney for the defendant served the papers on the district attorney of this county, he was refused an affidavit of service, but nevertheless presented the motion papers without an affidavit of service to this court and without calling the court’s attention to the fact the defendant had never been arraigned, that receipt of the papers by the district attorney had been refused, and that the court was without jurisdiction to pass upon these papers at that time. It became necessary for this court to direct the appearance of the attorney before it for the purpose of calling the attorney’s attention to the facts, and this was done on March 18, 1938. For these reasons the motion herein to inspect the minutes of the grand jury is denied, and these papers are, with this memorandum attached, ordered filed in the office of the county clerk of Queens county, together with the other papers under this indictment. Enter order.